PER CURIAM.
The principal issue in this appeal, as presented by appellant, is the validity of Ordinance 59 of the City of North Oaks, Minnesota, under both state and federal law. The District Court2 granted sum*441mary judgment for the defendants without reaching the merits.
We affirm, substantially for the reasons given in the well-reasoned opinions of the District Court. In particular, the plaintiffs have not shown by sufficient evidence that they have ever suffered an injury in fact by reason of the challenged Ordinance. The summary-judgment record establishes that the City has never applied the ordinance, nor has it threatened to apply it to the plaintiffs. Moreover, the plaintiffs have never attempted to develop their property.
We hold that there is no genuine issue of material fact with respect to the justiciability of the plaintiffs’ claims. The judgment of the District Court is
Affirmed.

. The Hon. Richard H. Kyle, United States District Judge for the District of Minnesota.